


117 HR 4080 IH: China COVID–19 Restitution Act
U.S. House of Representatives
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4080
IN THE HOUSE OF REPRESENTATIVES

June 23, 2021
Mr. Brooks (for himself, Mr. DesJarlais, and Mr. Cawthorn) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on the Judiciary, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To impose additional duties on imports of goods from the People’s Republic of China until China provides full compensation and reimbursement relating to the COVID–19 pandemic to the United States, and for other purposes.


1.Short titleThis Act may be cited as the China COVID–19 Restitution Act. 2.Findings and sense of Congress (a)FindingsCongress finds the following:
(1)In April 2012, six miners assigned to clear bat guano from the Mojiang coal mine in Mojiang, Yunnan, China fell ill and 3 of them died. A team of scientists from the Wuhan Institute of Virology were called in to take samples of bats and found multiple new coronaviruses.  (2)Scientists at the Wuhan Institute of Virology did not announce the existence of the new coronaviruses nor their connections to the coal mine and the miners that became ill until 2021. 
(3)Dr. Shi Zhengli, lead scientist at Wuhan Institute of Virology, described experiments to World Health Organization (WHO) scientists that could be described as gain of function research. These experiments included manipulating certain spike proteins from coronaviruses found in bats and making them capable of infecting human cells.  (4)The Wuhan Institute of Virology has been conducting experiments on a coronavirus identified as RaTG13, which was among the viruses found in the Mojiang mineshaft. 
(5)The Wuhan Institute of Virology has identified RaTG13 to be the most similar to SARS–CoV–2, the virus that causes COVID–19 with a 96.2 percent similarity.  (6)In November 2019 three scientists at the Wuhan Institute of Virology became ill with symptoms consistent with both COVID–19 and common seasonal illness. All 3 scientists sought treatment at a hospital. 
(7)A lab leak would not be unprecedented in China. In 2004, a SARS outbreak stemming from 2 scientists at the Chinese Institute of Virology in Beijing infected 9 people and killed one.  (8)China refused to allow scientists to investigate the potential origins of COVID–19 until January 2021, more than a year after COVID–19 began its spread.
(9)China only agreed to a WHO investigation if it had veto power over the scientists chosen for the trip and privilege to review and edit the final report before release. Thirty to sixty members of the Chinese participants were not scientists.  (10)China would not allow the international team access to blood bank samples, raw data of any kind, lab logs, lab biosafety requirements, or to interview staff members. 
(11)The WHO team was required to remain separate from Chinese scientists unless in approved settings and were allowed only 3 hours inside the Wuhan lab under strict conditions.  (12)Chinese scientists examined the medical records of 76,000 people in a province of nearly 60 million people. Of that 76,000, only 92 were chosen to be tested for COVID–19 antibodies long after they could have faded and without any explanation to the WHO team of the criterion in which they were chosen. 
(13)The COVID–19 pandemic, whether naturally occurring or not, was made worse due to the lies and misinformation promulgated by the Chinese Communist Party (CCP).  (14)On January 3, 2020, China’s National Health Commission ordered medical institutions and labs not to publish any information about the new virus without specific government approval. The notice also ordered labs to destroy their samples or send them to other designated institutions. 
(15)Even after the CCP knowingly delayed notifying the world of the COVID–19 virus and did not share the genome sequence until January 11, 2020, the WHO repeatedly defended them.  (16)For weeks after various physicians in Wuhan warned of the possibility of human-to-human transmission, China refused to admit any such cases existed, as reported by the BBC.
(17)Dr. Li Wenliang and eight other doctors warned of the dangers of the new virus in December 2019.  (18)In January 2020, the doctors were summoned by the Public Security Bureau and silenced. 
(19)On January 14, 2020, the WHO tweeted preliminary investigations conducted by China have found no clear evidence of human-to-human transmission. (20)On January 30, 2020, the WHO finally declares the outbreak to be a global health emergency.
(21)On February 24, 2020, following a 9-day field excursion in China, a joint team of CCP and WHO scientists held a news conference in which the WHO stated China’s actions slowed the spread of the epidemic and prevented or delayed thousands of cases.  (22)On February 28, 2020, the joint team praised China for the remarkable speed of their response in isolating the virus.
(23)Dr. Tedros Adhanom Ghebreyesus, the WHO’s director-general, visited China and praised the country’s leadership for setting a new standard for outbreak response. Another month and a half went by before the WHO called COVID–19 a pandemic, at which point the virus had killed more than 4,000 people and had infected 118,000 people across nearly every continent. (b)Sense of CongressIt is the sense of Congress that the People’s Republic of China and the CCP are fully responsible and liable for all deaths, injuries, and financial losses suffered in the United States by reason of the spread of COVID–19.
3.Imposition of additional duties on imports of goods and components from the People’s Republic of China
(a)In generalSubject to subsection (c), the President shall— (1)impose a duty on imports of any good from the People’s Republic of China, and any component manufactured in the People’s Republic of China that is incorporated in any good imported from any other country, in an amount equal to 10 percent ad valorem of the good or component for the period beginning on the date of the enactment of this Act and ending on December 31, 2021; and
(2)increase the duty imposed under subsection (a) on such good or component by an additional amount equal to 10 percent ad valorem of the good or component for each calendar year beginning after calendar year 2021. (b)Duties To be considered additional dutiesThe duty required by subsection (a) with respect to a good or component is in addition to any other duty imposed by law with respect to the good or component.
(c)SunsetThe requirement to impose a duty with respect to a good or component under subsection (a) shall cease to be effective beginning on the date on which the President submits to Congress a certification that the total amount deposited in the COVID–19 Restitution Trust Fund established under section 4 equals or exceeds the total amount necessary to provide full compensation and reimbursement relating to COVID–19 for purposes of the program established under section 5. 4.Trust fund (a)EstablishmentNot later than 30 days after the date of enactment of this Act, the Secretary of the Treasury shall establish an account, to be known as the COVID–19 Restitution Trust Fund (in this section referred to as the Trust Fund).
(b)Deposit of amountsThe Trust Fund shall consist of the following: (1)Amounts equal to the amounts of duties imposed on imports of any good from the People’s Republic of China, and any component manufactured in the People’s Republic of China that is incorporated in any good imported from any other country, under section 3.
(2)Amounts provided by the People’s Republic of China to provide full compensation and reimbursement relating to COVID–19, if any. (c)AppropriationThe amount of funds deposited in the Trust Fund is appropriated to the President and may be expended to provide full compensation and reimbursement relating to COVID–19 in accordance with the compensation program established under section 5. Such funds may not be used for any other purpose.
5.Compensation and reimbursement program
(a)In generalThe Attorney General, acting through a Special Master appointed by the Attorney General, shall— (1)establish and administer a program to provide compensation and reimbursement with respect to—
(A)economic losses incurred in the United States resulting from COVID–19; (B)financial losses of each business in the United States resulting from COVID–19;
(C)funds and other forms of assistance made available by the Federal government to address COVID–19; and (D)financial losses of each State and local government resulting from COVID–19;
(2)promulgate all procedural and substantive rules for the administration of the program; and  (3)employ and supervise hearing officers and other administrative personnel to perform the duties of the Special Master under the program. 
(b)Economic loss definedIn this section, the term economic loss means any pecuniary loss resulting from harm, including the loss of earnings or other benefits related to employment, medical expense loss, replacement services loss, loss due to death, burial costs, and loss of business or employment opportunities.  6.ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report—
(1)identifying countries the Secretary determines have been adversely impacted by the Chinese Communist Party, specifically related to the coverup, misstatements, and obfuscation on the origin of COVID–19; and (2)describing measures the Secretary plans to take to encourage other countries to adopt similar tariffs or other retaliatory measures to collect damages from the People’s Republic of China.

